DISMISS: Opinion filed September 6, 2012.




                                             In The
                                 (Court a Appeals
                          Eifti Distrirt of Jexas at Dallas
                                      No. 05-12-00956-CV


   LEGACY VILLAGE LIMITED PARTNERSHIP, LEGACY VILLAGE ONE, L.C.,
   LEGACY VILLAGE ASSOCIATES, LTD., SC LEGACY INDEPENDENCE, LTD.,
                SC LEGACY INDEPENDENCE ONE, LLC,
        L&B REALTY ACQUISITIONS, LLC, AND SPY, INC., Appellants

                                                V.

                 PROGRESSIVE CHILD CARE SYSTEMS, INC., Appellee


                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-01220-2012


                             MEMORANDUM OPINION
                        Before Justices FitzGerald, Murphy, and Fillmore
                                  Opinion By Justice Fillmore

       Before the Court is appellants' motion to dismiss the appeal. Appellants inform the Court

that they no longer desire to pursue the appeal. Accordingly, we grant appellants' motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                      ROBERT M. FILLMORE
                                                      JUSTICE
120956F.P05
                                (Court of Appeats
                        Jiftlf District of ihxa, at Dallas
                                        JUDGMENT
LEGACY VILLAGE LIMITED                               Appeal from the 401st Judicial District Court
PARTNERSHIP, LEGACY VILLAGE ONE,                     of Collin County, Texas. (Tr.Ct.No. 401-
L.C., LEGACY VILLAGE ASSOCIATES,                     01220-2012).
LTD., SC LEGACY INDEPENDENCE,                        Opinion delivered by Justice Fillmore,
LTD., SC LEGACY INDEPENDENCE ONE,                    Justices FitzGerald and Murphy, participating.
LLC, L&B REALTY ACQUISITIONS, LLC,
AND SPY, INC., Appellants

No. 05-12-00956-CV            V.

PROGRESSIVE CHILD CARE SYSTEMS,
INC., Appellee

       Based on the Court's opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee, Progressive Child Care Systems, Inc., recover its costs of the
appeal from appellants, Legacy Village Limited Partnership, Legacy Village One, L.C., Legacy
Village Associates, Ltd., SC Legacy Independence, Ltd., SC Legacy Independence One, LLC, L&B
Realty Acquisitions, LLC, and Spy, Inc.


Judgment entered September 6, 2012.




                                                     ROBERT M. FILLMORE
                                                     JUSTICE
                              Record Retentiou Form — Civil Cases


\PPP:HATE CASE NO:                       --/Z

S'I'Y I E      !lacy Offile       rnek,1 itchletcd,          •/121177e35/vc .1",h)/1 dtve <-5/-5 lens" /

  OLN'FY:

CASE DISPOSITION & DATE:

DES(' MI/ION/SUBJECT                            C.ViE :      .2e6d


                           14tokM

RECONINIENDXFIONS: Ix I DESTROY                             I I RETAIN       (see retention list below)


        Appeal concerning election questions tall),


        •ppeal concerning landmark legal opinions,


        .\ppeal that contains unique information on the area's history or concernnig important
                     ligures or events. List pertinent information above, i.e.. person's name, or event,
        etc.


SIGNED:
                 (




DATE:            1(4, /t                                             SERIES NO.: